Response to Arguments
1.	Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
2.	According to the specification, applicant discloses a display device including a first photo sensor (e.g., S1) and a second photo sensor (e.g., S2), which are photodiodes. Applicant further discloses the second photo sensor or the second photodiode generates a photocurrent and a change of the photocurrent is temperature dependent, therefore, the second photo sensor or the second photodiode detects a variation of a environmental temperature based on the change of its photocurrent. Since a shielding layer is disposed on a light-receiving surface of the second photo sensor, the photocurrent generated by the second photo sensor or the second photodiode is merely a dark current, which varies in accordance with the environmental temperature. Moreover, applicant discloses, based on the measurements of the first photo sensor and the second photo sensor, a difference between a first detection signal generated by the first photo sensor and a second detection signal generated by the second photo sensor is obtained, which is used to correct or compensate the variation of display brightness variation due to the temperature change.

    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale

Applicant’s Fig. 9

    PNG
    media_image2.png
    637
    1279
    media_image2.png
    Greyscale

Katoh’s Fig. 4
Katoh (e.g., Figs. 3 and 4) discloses a display device including a first photo sensor 10 and a second photo sensor 20, which are photodiodes. A shielding layer 28 is disposed on a light-receiving surface of the second photosensor 20 (Fig. 3), and the second photo sensor 20 detects a variation of a environmental temperature based on a change of its photocurrent ([0056]-[0057]). Katoh (Fig. 4) further discloses a difference between a first detection signal generated by the first photo sensor 10 and a second detection signal generated by the second photo sensor 20 is obtained, which is used to correct or compensate the variation of display brightness variation due to the temperature change. Therefore, Katoh discloses the first photo sensor and the second photo sensor having the same structures and performing the same functions as claimed.

3.	Applicant further argues that “…… The circuit structures of Katoch and Leon are not compatible. The modification of Leon's circuit structure based on Katoch's teaching would make the device of Leon inoperable …… Thus, Katoch and Shin provide no suggestion or motivation to make the proposed modification”. The examiner respectfully disagrees with applicant’s arguments. Leon discloses a sensor 58 to detect a variation of environmental temperature, but does not disclose the structure of the sensor 58. A sensor to detect temperature change may have different structures or configurations. As an example, Katoch (Figs. 3-4) discloses a sensor to detect a variation of temperature. It 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691